     Case 2:20-cv-01817-JAM-CKD Document 4 Filed 09/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GUSTAVO GALLEGOS,                                 No. 2:20-cv-1817 CKD P
12                       Petitioner,
13           v.                                         ORDER AND
14    GARZA,                                            FINDINGS AND RECOMMENDATIONS
15                       Respondent.
16

17          Petitioner is a Yuba County Jail prisoner proceeding pro se with a petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner has paid the filing fee.

19          Petitioner claims he was ordered to serve a sentence in the California Department of

20   Corrections (CDCR) making him eligible to earn sentence credit for such things as working.

21   However, because of Covid-19, plaintiff is serving his sentence in the Yuba County Jail where he

22   is not eligible to earn credit in the same manner as he would in the CDCR. Petitioner asks that he

23   be credited with all of the sentence credit he would have received had he been serving his

24   sentence in the CDCR.

25          The exhaustion of state court remedies is a prerequisite to the granting of a federal petition

26   for writ of habeas corpus. 28 U.S.C. § 2254(b)(1). A petitioner satisfies the exhaustion

27   requirement by providing the highest state court with a full and fair opportunity to consider all

28   claims before presenting them to the federal court. Picard v. Connor, 404 U.S. 270, 276 (1971).
                                                       1
     Case 2:20-cv-01817-JAM-CKD Document 4 Filed 09/29/20 Page 2 of 2

 1             Petitioner’s habeas petition reveals he has not presented any of his claims in the California

 2   Supreme Court, or any other California court. Accordingly, he is not entitled to habeas corpus

 3   relief here.

 4             In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court

 5   assign a district court judge to this case.

 6             IT IS HEREBY RECOMMENDED that:

 7             1. Petitioner’s petition for a writ of habeas corpus be dismissed for failure to exhaust state

 8   court remedies; and

 9             2. This case be closed.

10             These findings and recommendations are submitted to the United States District Judge

11   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

12   after being served with these findings and recommendations, petitioner may file written

13   objections with the court. Such a document should be captioned “Objections to Magistrate

14   Judge’s Findings and Recommendations.” In his objections, petitioner may address whether a

15   certificate of appealability should issue in the event he files an appeal of the judgment in this

16   case. See Rule 11, Federal Rules Governing Section 2254 Cases (the district court must issue or

17   deny a certificate of appealability when it enters a final order adverse to the applicant). Where, as

18   here, a habeas petition is dismissed on procedural grounds, a certificate of appealability “should

19   issue if the prisoner can show: (1) ‘that jurists of reason would find it debatable whether the

20   district court was correct in its procedural ruling;’ and (2) ‘that jurists of reason would find it
21   debatable whether the petition states a valid claim of the denial of a constitutional right.’” Morris

22   v. Woodford, 229 F.3d 775, 780 (9th Cir. 2000) (quoting Slack v. McDaniel, 529 U.S. 473, 484

23   (2000)). Petitioner is advised that failure to file objections within the specified time may waive

24   the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

25   Dated: September 29, 2020
                                                         _____________________________________
26
                                                         CAROLYN K. DELANEY
27                                                       UNITED STATES MAGISTRATE JUDGE

28   1/gall1817.103

                                                          2
